J-S49031-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF: S.O.                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: E.C.B.                              No. 586 MDA 2015


              Appeal from the Order entered March 6, 2015,
      in the Court of Common Pleas of Cumberland County, Orphans’
                     Court, at No(s): 3 Adoptions 2015

IN RE: ADOPTION OF: T.A., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: E.C.B.                              No. 587 MDA 2015

              Appeal from the Order entered March 6, 2015,
      in the Court of Common Pleas of Cumberland County, Orphans’
                     Court, at No(s): 4 Adoptions 2015

BEFORE: BENDER, P.J.E., ALLEN, and OLSON, JJ.

MEMORANDUM BY OLSON, J.:                          FILED AUGUST 28, 2015

     E.C.B. (“Mother”) appeals from the decrees and orders dated March 3,

2015, and entered on March 6, 2015, in the Court of Common Pleas of

Cumberland County, which granted the petition filed by the Cumberland

County Children and Youth Services (“CYS” or “Agency”) seeking to

involuntarily terminate her parental rights to her minor children, S.O., a

female born in January of 2011, and T.A., a male born in April of 2013,

(collectively, the “Children”), pursuant to section 2511(a)(2), (5), (8), and

(b) of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b), and
J-S49031-15


directed CYS not to provide Mother any further visitation with the Children.

We affirm.1

      The trial court set forth the factual background and procedural history

of this appeal as follows.

             On the evening of September 30, 2013, Mother and T.A’s
      [f]ather were involved in a domestic dispute. As [M]other was
      leaving in her S.U.V. [(sports utility vehicle),] she struck and
      killed T.A.’s [f]ather. Rather than stay at the scene, Mother
      drove to a bar about an hour away. The police located her at
      the bar several hours later. She appeared to be intoxicated. A
      subsequent blood test showed that she had consumed a
      combination of drugs and alcohol. She was taken into custody
      and has remained incarcerated ever since.

            At the request of the Agency[,] the [C]hildren were placed
      on an emergency basis with Mother’s sister[,] R.F.[,] and her
      husband[,] S.F. S.O. had spent a significant amount of time
      with the “F” family before the birth of her brother[,] T.A.,
      including several months she had been removed from the home
      by the Agency in 2012. The [C]hildren were found to be
      dependent on October 3, 2013. They have been with the “F”
      family throughout their entire time in placement.

            On September 2, 2014, Mother pled guilty to involuntary
      manslaughter in connection with the death of T.A.’s father. She
      was sentenced to [two and a half] to [five] years in a state
      correctional institution, with credit from October 1, 2013. She

1
   S.O.’s father, J.W., voluntarily relinquished his parental rights. T.A.’s
father, J.A., is deceased. See Trial Court Opinion, 5/7/15, at 1 n.1. The
trial court also entered orders on March 10, 2015, that changed the
permanency goal for the Children to adoption pursuant to section 6351 of
the Juvenile Act, 42 Pa.C.S.A. § 6351, and on March 25, 2015, that denied
Mother’s request for continuation of visitation pending appeal. Mother
separately appealed those orders at docket number 601 MDA 2015. Judge
Edward E. Guido presided over the proceedings in both the
termination/visitation matters in the Orphans’ Court Division, and the goal
change/visitation orders in the Juvenile Division of the trial court. We will
address Mother’s appeals from the goal change/visitation orders in a
separate Memorandum.
                                  -2-
J-S49031-15


      will not be eligible for parole until April 1, 2016. As part of her
      sentence[,] Mother was ordered to obtain a drug and alcohol
      evaluation and comply with the treatment recommendations[,]
      as well as to complete an anger management program.

Trial Court Opinion, 5/7/15, at 1-3 (internal footnotes omitted).

      On January 23, 2015, CYS filed petitions seeking to involuntarily

terminate Mother’s parental rights to the Children.    On January 27, 2015,

the trial court appointed Attorney Cindy Villanella to serve as the Guardian

ad Litem (“GAL”) for the Children.

      On February 4, 2015, the trial court held an evidentiary hearing on the

issues of termination and goal change.2 At the hearings, CYS presented the

testimony of S.O.’s counselor and “play therapist,” Glenford Kauffmann, via

telephone, as an expert in therapy for children. N.T., 2/4/15 and 5/3/15, at

9-10, 16. Mr. Kauffman works for Family Resource and Counseling Centers

in Gap and Lancaster, Pennsylvania. Id. at 10. Mr. Kauffman used sand in

a sandbox for the play therapy with S.O. Id. at 14. CYS then presented the

testimony of Amanda Sigrist, who previously was the CYS caseworker

assigned to the Children. Id. at 35-36. Next, CYS presented the testimony

of Virginia Koser, who became the CYS caseworker assigned to the Children

on October 29, 2014.     Id. at 48.    CYS then presented the testimony of

Kathleen Kelly, the Court-Appointed Special Advocate volunteer for the

Children (“CASA”). Id. at 62-64. Finally, CYS presented the testimony of

2
 At that time, the permanency goal for the Children was return to parent
with a concurrent goal of adoption.


                                     -3-
J-S49031-15


Mother’s brother-in-law, S.F., who is the Children’s foster father, (“Foster

Father”).3    Id. at 53, 68, 97-98.      S.F. testified that he and his wife are

willing to adopt the Children. Id. at 72.

        Mother presented the testimony of her former husband, E.G.B. Id. at

73-74. Mother then presented the testimony of her former male roommate,

H.B. Id. at 82. Mother also testified on her own behalf. The GAL presented

the testimony of Foster Father.       Id. at 137.   The GAL then presented the

testimony of C.A., the stepmother of T.A.’s father, J.A. Id. at 137. Finally,

CYS presented, via telephone, the testimony of Officer Cory Keen, a police

officer for Silver Spring Township, who responded to the call regarding J.A.’s

death, and located Mother in the bar in Annville, Pennsylvania. Id. at 142.

        In the Orphans’ Court Division, on March 6, 2015, the trial court

entered two separate decrees dated March 3, 2015, involuntarily terminating

the parental rights of Mother to the Children, without specifying the

subsections of section 2511 under which it was terminating Mother’s

parental rights.4 In another order dated March 3, 2015, and entered in each

child’s case on March 6, 2015, the trial court directed that CYS have no

further visitation between Mother and the Children.


3
    S.F.’s wife, R.F., is Mother’s adoptive sister. Id. at 53, 70, 97-98.
4
   In another order dated March 3, 2015, and entered on March 6, 2015, the
trial court provided that it was terminating Mother’s parental rights pursuant
to section 2511(a)(5), (8), and (b). In its opinion, the trial court stated that
it terminated Mother’s parental rights on the basis of section 2511(a)(2),
(5), (8), and (b). Trial Court Opinion, 5/7/15, at 7 and n.36.
                                      -4-
J-S49031-15


        In the Juvenile Court Division, in orders dated March 3, 2015, and

entered on March 10, 2015, the trial court changed the permanency goal for

the Children to adoption pursuant to section 6351 of the Juvenile Act.       In

orders dated March 3, 2015, and entered on March 5, 2015, the trial court

directed CYS not to have any further visitation between Mother and the

Children.    On March 16, 2015, Mother filed a motion to direct CYS to

continue visits between her and the Children pending appeal. The trial court

denied the motion on March 25, 2015.

        On April 2, 2015, Mother filed in the Orphans’ Court Division notices of

appeal from the termination decrees and orders, and the visitation orders

entered on March 6, 2015, along with concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).         On

April 2, 2015, Mother filed in the Juvenile Court Division notices of appeal,

along with concise statements of errors complained of on appeal, from the

orders denying the goal change and visitation, including the March 10 and

March 25, 2015 orders. She requested the consolidation of her appeals from

the termination decrees and orders entered March 6, 2015, and stated that

the matters in the Juvenile Court Division were also directly related and

should be consolidated therewith.            On April 16, 2015, this Court

consolidated the appeals from the Orphans’ Court Division’s decrees and

orders, which are assigned docket numbers 586 MDA 2015 and 587 MDA

2015.     We listed an appeal from the Juvenile Court Division’s orders at


                                     -5-
J-S49031-15


docket number 601 MDA 2015, to be decided consecutively to the

termination appeals.

      Herein, we focus on the appeals from the termination decrees and

orders, and the visitation orders. Mother raises the following issues.

      1. Was the [t]rial [c]ourt’s decision to terminate the parental
      rights of [] Mother to her one and four year old children
      supported by competent evidence where [] Mother’s minimum
      incarceration term is up on April 1, 2016[,] and where [] Mother
      has cooperated in every way with [CYS], has forwarded
      significant monthly child support payments to the foster parents
      and has the financial means to continue doing so until her
      release, has routinely mailed letters and pictures and gifts to the
      [C]hildren, has shown a willingness to participate in every prison
      program available to improve herself, has the ability to
      communicate with the [C]hildren via virtual visitation and by
      telephone while in prison, has continued to maintain an ideal
      home for her children to move into immediately upon her release
      from prison, and[,] where the foster parents who are her sister
      and brother-in-law[,] are willing to care for the [C]hildren until
      her release[,] whether or not her parental rights are terminated,
      and where there was no clear and convincing evidence presented
      that [] Mother cannot successfully resume parenting the
      [C]hildren immediately upon her release[?]

      2. Was the [t]rial [c]ourt’s decision that the termination of []
      Mother’s parental rights best serves the needs of the [C]hildren
      at issue supported by competent evidence based upon the above
      facts among others established on the record?

      3. Did the [t]rial [c]ourt abuse its discretion and err as a matter
      of law in terminating the parental rights of [] Mother where
      [CYS] failed to provide her with reasonable efforts to promote
      reunification between her and her daughter[,] S.O.[,] prior to
      filing its termination petition?

      [4.] Did the [t]rial [c]ourt abuse its discretion and err as a
      matter of law in admitting and considering as part of its decision
      to terminate the parental rights of [] Mother, over objection set
      forth in the record, Glenford Kaufman’s opinion testimony[?]


                                   -6-
J-S49031-15


      [5]. Did the [t]rial [c]ourt abuse its discretion and err as a
      matter of law in admitting and considering as part of its decision
      to terminate the parental rights of [] Mother, over objection set
      forth in the record, reports prepared by the Court Appointed
      Special Advocate Kathleen Kelly[?]

      [6.] Did the [t]rial [c]ourt abuse its discretion and err as a
      matter of law in admitting and considering as part of its decision
      to terminate the parental rights of [] Mother, over objection set
      forth in the record, the opinion of Kathleen Kelly on the question
      of whether or not [] Mother’s parental rights should have been
      terminated in favor or adoption?

      [7.] Did the [t]rial [c]ourt abuse its discretion and err as a
      matter of law in denying further visits between [] Mother and her
      children pending appellate review of the [t]rial [c]ourt’s orders
      terminating [] Mother’s parental rights?

Mother’s Brief at 10-11.

      First, we will address Mother’s issues 1 and 2, which Mother discusses

together in her brief. See Mother’s Brief at 31-36. Mother argues that there

was insufficient evidence to support the termination of her parental rights

because she was making efforts to utilize the resources available to her in

prison to maintain contact with the Children. Mother contends that the trial

court’s decision to terminate her parental rights was premature, and that the

trial court lacked relevant expert testimony regarding any ill effects that the

Children would suffer if reunified with her. Mother claims that she has been

demonstrating significant efforts to correct her parenting mistakes. Mother

suggests that, when she is eligible for release on parole in April of 2016,

S.O. will be five years old, and T.A. will be three years old. She states that




                                   -7-
J-S49031-15


the F.’s have agreed to support Mother if she maintains her parental rights.

See Mother’s Brief at 35-36.

     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to
     accept the findings of fact and credibility determinations of the
     trial court if they are supported by the record. In re: R.J.T., 9
A.3d 1179, 1190 (Pa. 2010).          If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., 36
A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
     34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
     634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

                                    -8-
J-S49031-15


     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

           Moreover, we have explained:

             [t]he standard of clear and convincing evidence is
             defined as testimony that is so “clear, direct, weighty
             and convincing as to enable the trier of fact to come
             to a clear conviction, without hesitance, of the truth
             of the precise facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   The trial court terminated Mother’s parental rights under section

2511(a)(2), (5), (8), and (b). See Trial Court Opinion, at 5/7/15, at 7 and

n.36. Section 2511(a)(2), (5), (8), and (b) provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may be
     terminated after a petition filed on any of the following grounds:

             (2) The repeated and continued incapacity, abuse, neglect
             or refusal of the parent has caused the child to be without
             essential parental care, control or subsistence necessary
             for his physical or mental well-being and the conditions
             and causes of the incapacity, abuse, neglect or refusal
             cannot or will not be remedied by the parent.

                                     ***

             (5) The child has been removed from the care of the
             parent by the court or under a voluntary agreement with

                                    -9-
J-S49031-15


           an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to the
           parent are not likely to remedy the conditions which led to
           the removal or placement of the child within a reasonable
           period of time and termination of the parental rights would
           best serve the needs and welfare of the child.

                                   ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the date
           of removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and
           termination of parental rights would best serve the needs
           and welfare of the child.

                                   ***

     (b) Other considerations.--The court in terminating the rights of a
     parent shall give primary consideration to the developmental, physical
     and emotional needs and welfare of the child. The rights of a parent
     shall not be terminated solely on the basis of environmental factors
     such as inadequate housing, furnishings, income, clothing and medical
     care if found to be beyond the control of the parent. With respect to
     any petition filed pursuant to subsection (a)(1), (6) or (8), the court
     shall not consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the giving of
     notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     This Court has explained that the focus in terminating parental rights

under section 2511(a) is on the parent, but, under section 2511(b), the

focus is on the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.




                                 - 10 -
J-S49031-15


Super. 2008) (en banc).        While the trial court focused its discussion on

section 2511(a)(8) and (b), we will focus on subsection 2511(a)(2) and (b). 5

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

           [Section] 2511(a)(2) provides [the] statutory ground[] for
           termination of parental rights where it is demonstrated by
           clear and convincing evidence that “[t]he repeated and
           continued incapacity, abuse, neglect or refusal of the parent
           has caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental
           well-being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied by
           the parent.” . . .

           [The Supreme Court] has addressed incapacity sufficient for
           termination under § 2511(a)(2):

              A decision to terminate parental rights, never to be
              made lightly or without a sense of compassion for the
              parent, can seldom be more difficult than when
              termination is based upon parental incapacity.      The
              legislature, however, in enacting the 1970 Adoption Act,
              concluded that a parent who is incapable of performing
              parental duties is just as parentally unfit as one who
              refuses to perform the duties.

           In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986),
           quoting In re: William L., 383 A.2d 1228, 1239 (Pa.
           1978).

5
  We note that the trial court stated that it focused its inquiry upon the
needs and welfare of the Children under both section 2511(a) and (b). Trial
Court Opinion, 5/7/15, at 7 n.37. The trial court, however, did not engage
in a separate discussion of the needs and welfare of the Children under
subsections (a)(2), (5), and (8), and (b). Rather, the court, which discussed
only subsection (a)(8), intertwined its discussion of the considerations under
subsection (a)(8) and (b), while stating that it engaged in the two-tiered
analysis set forth in In re C.L.G., 956 A.2d at 1009. We will focus our
discussion on subsection (a)(2), which does not have a needs and welfare
element.
                                     - 11 -
J-S49031-15



In re Adoption of S.P., 47 A.3d at 827.

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).          A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

      The trial court assessed the evidence regarding Mother’s repeated

incapacity to parent the Children, and her inability to remedy the conditions

and causes of her incapacity to parent the Children as follows.

            Shortly after her sentencing[,] Mother was transferred
      from the County Prison to the State Correctional Institution at
      Muncy. She remained there for a short time until she was
      transferred to the State Correctional facility at Cambridge
      Spring[s,] where she will serve out the remainder of her
      sentence.

             Prior to her incarceration, Mother had several other run-ins
      with law enforcement. At least twice in 2011[,] police were
      called to her home as a result of drug overdoses by the men in
      her life. She was also convicted of various charges arising out of
      three separate criminal episodes in 2012. The convictions were
      for retail theft, possession of drug paraphernalia, and disorderly
      conduct.

            Mother lived with various men after the birth of S.O. They
      introduced her to drugs and subjected her to domestic violence.
      Mother admitted to experimenting with all sorts of drugs,
      including cocaine and heroin. However, she claimed that the
      drugs never “had control over (her) . . . like they did some of the
      people that (she) lived with.” We found that claim to have been
      belied by the facts.


                                   - 12 -
J-S49031-15


            Since her incarceration[,] Mother has been cooperative
      with the Agency. She completed a drug and alcohol evaluation
      in February of 2014 at the County Prison. She also attended
      N.A. [Narcotics Anonymous] and A.A. [Alcoholics Anonymous]
      meetings while at the County Prison. After she transferred to
      Cambridge Springs in January 2015[,] she enrolled in both a
      parenting program and a domestic violence program. However,
      when she is released from prison, “there are many things that
      she still needs to complete in order for the Agency to feel
      comfortable recommending that the kids would return to her.”

Trial Court Opinion, 5/7/15, at 2-4 (internal footnotes omitted).

      Mother relies on In re R.I.S., 36 A.3d 567, 574 (Pa. 2011) (plurality),

to support her argument that incarceration alone is not an explicit basis

upon which to base termination of parental rights. She quotes R.I.S. for the

proposition that this Court must inquire whether the parent utilized those

resources at his or her command while in prison to continue and pursue a

close relationship with her children.   Mother’s Brief at 33, quoting In re

R.I.S., 36 A.3d at 572-573.       Mother asserts that she has utilized the

resources available to her to continue and pursue a relationship with the

Children, and that she has exerted herself to maintain a place of importance

in their lives.    Mother’s Brief at 33-34.       Mother states that, while

incarcerated, she has routinely sent letters including pictures and gifts, she

has sent significant monetary child support, she regularly attempts phone

calls to the foster parents, she has continued efforts to arrange for virtual

visitation, and she has signed up for prison programs to address her

problems and become a better parent. Id.

      Recently, our Supreme Court instructed:

                                  - 13 -
J-S49031-15


        we now definitively hold that incarceration, while not a
        litmus test for termination, can be determinative of the
        question of whether a parent is incapable of providing
        “essential parental care, control or subsistence” and the
        length of the remaining confinement can be considered as
        highly relevant to whether “the conditions and causes of the
        incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent,” sufficient to provide grounds for
        termination pursuant to 23 [Pa.C.S.A.] § 2511(a)(2). [See
        In re: E.A.P., 944 A.2d 79, 85 (Pa. Super. 2008)] (holding
        termination under § 2511(a)(2) supported by mother’s
        repeated incarcerations and failure to be present for child,
        which caused child to be without essential care and
        subsistence for most of her life and which cannot be
        remedied despite mother’s compliance with various prison
        programs). If a court finds grounds for termination under
        subsection (a)(2), a court must determine whether
        termination is in the best interests of the child, considering
        the developmental, physical, and emotional needs and
        welfare of the child pursuant to § 2511(b). In this regard,
        trial courts must carefully review            the    individual
        circumstances for every child to determine, inter alia, how a
        parent’s incarceration will factor into an assessment of the
        child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-831 (some internal citations

omitted).

      Here, the trial court recognized that Mother had utilized all of the

resources available to her to maintain contact with the Children, but noted

that Mother’s contact with the Children had been limited because of her

incarceration.   Trial Court Opinion, 5/7/15, at 8.   In view of our Supreme

Court’s decision in In re S.P., the trial court was not bound by the Court’s

decision in In re R.I.S. to find insufficient evidence upon which to terminate

Mother’s parental rights simply because the trial court found that she had

utilized her limited resources in prison to attempt to maintain contact with

                                   - 14 -
J-S49031-15


the Children. The trial court considered that, even if Mother is released on

parole in April of 2016, “when she is released from prison, ‘there are many

things that she still needs to complete in order for the Agency to feel

comfortable recommending that the kids would return to her.’” Trial Court

Opinion, 5/7/15, at 2, 4.

      After a careful review of the evidence presented, we conclude that the

trial court’s factual findings are supported by the record, and the court’s

legal conclusions are not the result of an error of law or an abuse of

discretion. Thus, we will not disturb the trial court’s factual findings or its

credibility determinations. In re Adoption of S.P., 47 A.3d at 826-827.

      Next, we review the termination of Mother’s parental rights under

section 2511(b). Our Supreme Court recently stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S.A. § 2511(b). The emotional needs and
      welfare of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The trial court considered the needs and welfare of the Children, and

set forth its bond-effect analysis, as follows:


                                    - 15 -
J-S49031-15


            When the [C]hildren were placed with the “F” family, S.O.
      was a little more than 33 months old[,] and T.A. was just over 5
      months old. No services were necessary for T.A. However, that
      was not the case with S.O. When she came to the “F” family[,]
      she had been deeply affected by what she had endured in
      Mother’s home. She was nervous and anxious, would bite her
      nails and pick her fingers until they bled, threw temper
      tantrums, and wet the bed.

            S.O. began counselling with a play therapist in February of
      2014. The therapist opined that her fear, anxiety and behaviors
      were the result of trauma.       After observing her play, he
      concluded that her trauma was associated with a car as well as
      with two men. While she made great progress during her year
      in counselling, there were two periods of regression. Both
      periods coincided with her contacts with Mother. She expressed
      fear about living with Mother. She does not even want to talk
      about her [m]other. On the other hand, she feels very safe with
      and bonded to her foster family.

            S.O. and T.A. are happy, healthy and very much a part of
      the “F” family. They live with R.F., [sic] S.F. and their 5
      children, ages 20, 18, 16, 13, and 10. The entire family loves
      them.

            Since T.A. was only 5 months old when he was placed, the
      “F” family is the only family he has ever really known. S.O.
      refers to R.F. and S.F. as mommy and daddy. She also says
      that she does not have any other mommy.

Trial Court Opinion, 5/7/15, at 4-5 (internal footnotes omitted).

      With regard to its bond analysis, the trial court stated as follows.

            Both children were placed with the “F” family on an
      emergency basis on October 3, 2013 because of Mother’s
      incarceration. At the time we entered the order terminating her
      parental rights[,] she had been incarcerated and the [C]hildren
      had been in placement for more than 17 months. . . .

           The [C]hildren will have been in placement for at least 30
      months before Mother can hope to be released from prison.
      They are part of a family that loves them and wants to adopt
      them. Both [C]hildren have been with that family for a large

                                   - 16 -
J-S49031-15


      portion of their young lives. There is a mutual and loving bond
      between the [C]hildren and the family. T.A. has not known any
      other family. S.O. feels safe with the “F” family and does not
      wish to be with anyone else.

             We commend Mother for having used all of the resources
      available to her to maintain contact with the [C]hildren.
      However, because of her incarceration[,] that contact has been
      limited. Due to the young age at which [T.A.] was placed, and
      the limited contact he has had with Mother during his placement,
      we saw no evidence that T.A. has any type of meaningful
      relationship with his [m]other. S.O., on the other hand, had
      been so traumatized by her years of living with Mother, the mere
      prospect of contact with Mother causes her fear and anxiety.

             Based upon the totality of the circumstances, we were
      convinced that the needs and welfare of the [C]hildren would
      best be served by allowing them to be adopted by the “F” family.
      The adoption will give them the permanency they need and are
      entitled to have.     They are in a safe, secure and loving
      environment where all of their physical and emotional needs are
      being met. T.A. is thriving and S.O. has made great progress in
      overcoming the trauma to which she had been subjected. For
      those reasons, we terminated Mother’s parental rights to both
      [C]hildren.

Trial Court Opinion, 5/7/15, at 7-8 (internal footnote omitted).

      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.     In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).   This Court has observed that no bond worth preserving is formed

between a child and a natural parent where the child has been in foster care

for most of the child’s life, and the resulting bond with the natural parent is

attenuated.   In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).          It is




                                   - 17 -
J-S49031-15


appropriate to consider a child’s bond with her foster parent.     See In re:

T.S.M., 71 A.3d at 268.

      In addition, in In re: T.S.M., our Supreme Court set forth the process

for evaluation of the existing bonds between a parent and a child, and the

necessity for the court to focus on concerns of an unhealthy attachment and

the availability of an adoptive home.       The Supreme Court stated the

following:

      [C]ontradictory considerations exist as to whether termination
      will benefit the needs and welfare of a child who has a strong but
      unhealthy bond to his biological parent, especially considering
      the existence or lack thereof of bonds to a pre-adoptive family.
      As with dependency determinations, we emphasize that the law
      regarding termination of parental rights should not be applied
      mechanically but instead always with an eye to the best interests
      and the needs and welfare of the particular children involved.
      See, e.g., R.J.T., [9 A.3d 1179, 1190 (Pa. 2010)] (holding that
      statutory criteria of whether child has been in care for fifteen of
      the prior twenty-two months should not be viewed as a “litmus
      test” but rather as merely one of many factors in considering
      goal change). Obviously, attention must be paid to the pain that
      inevitably results from breaking a child’s bond to a biological
      parent, even if that bond is unhealthy, and we must weigh that
      injury against the damage that bond may cause if left intact.
      Similarly, while termination of parental rights generally should
      not be granted unless adoptive parents are waiting to take a
      child into a safe and loving home, termination may be necessary
      for the child’s needs and welfare in cases where the child’s
      parental bond is impeding the search and placement with a
      permanent adoptive home.

      [The Adoption and Safe Families Act of 1997, P.L. 105-89]
      ASFA[,] was enacted to combat the problem of foster care drift,
      where children . . . are shuttled from one foster home to
      another, waiting for their parents to demonstrate their ability to
      care for the children. See In re R.J.T., 9 A.3d at 1186; In re
      Adoption of S.E.G., [901 A.2d 1017, 1019 (Pa. 2006)]. This
      drift was the unfortunate byproduct of the system’s focus on

                                   - 18 -
J-S49031-15


      reuniting children with their biological parents, even in situations
      where it was clear that the parents would be unable to parent in
      any reasonable period of time. Following ASFA, Pennsylvania
      adopted a dual focus of reunification and adoption, with the goal
      of finding permanency for children in less than two years, absent
      compelling reasons.      See, 42 Pa.C.S.A. § 6301(b)(1); 42
      Pa.C.S.A. § 6351(f)(9) (requiring courts to determine whether
      an agency has filed a termination of parental rights petition if the
      child has been in placement for fifteen of the last twenty-two
      months).

In re: T.S.M., 71 A.3d at 268-269.

      Mother testified that she loves the Children. N.T., 2/4/15, and 3/3/15,

at 107.    She contends that the trial court prematurely terminated her

parental rights without affording her a chance to demonstrate her parenting

skills upon her release from prison.     A parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d at 1121. Further, we stated in In re Z.P., a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004).

      We find the trial court’s analysis under section 2511(b) is supported by

competent evidence in the record. The court’s legal conclusions are not the

result of an error of law or an abuse of discretion. Thus, we will not disturb

                                   - 19 -
J-S49031-15


the trial court’s factual findings or its credibility determinations.    In re

Adoption of S.P., 47 A.3d at 826-827.

      In her third issue, Mother relies on In the Interest of: D.C.D., 91
A.3d 173, 179 (Pa. Super. 2014), to support her contention that the trial

court abused its discretion and erred as a matter of law in terminating her

parental rights when CYS failed to provide her with reasonable efforts to

promote reunification between her and S.O. prior to filing the termination

petition. Mother’s Brief at 36. Our Supreme Court held, however, that the

trial court is not required to consider reasonable efforts in relation to a

decision to terminate parental rights under section 2511(a)(2).         In the

Interest of: D.C.D., 105 A.3d 662, 675 (Pa. 2014).          Thus, we find her

argument lacks merit.

      The trial court, nevertheless, concluded that CYS had made reasonable

efforts to reunify the Children with Mother. The trial court stated:

      The record is clear that the Agency developed an appropriate
      plan[,] and did what it could to assist Mother in obtaining the
      recommended      services.       However,      because     of    her
      incarceration[,]  the    available     services     were    limited.
      Furthermore, there was no service available to remove the
      biggest impediment to reunification, i.e.[,] her incarceration.

Trial Court Opinion, 5/7/15, at 9.

      Although a reasonable efforts inquiry is not an element to a

termination decision under section 2511(a)(2), our review of the record

shows that there is ample evidence to support the trial court’s determination

that CYS made reasonable efforts.

                                     - 20 -
J-S49031-15


      In her fourth issue, Mother contends that the trial court abused its

discretion and erred as a matter of law in permitting Mr. Kauffman, who was

admitted as an expert in play therapy, to opine, over her counsel’s

objection, that returning S.O. to Mother’s home would be harmful to the

child. Mother alleges that Mr. Kauffman’s opinion was not supported by any

expert report, and was based only upon his observations of the three-year-

old child, S.O., during play therapy. Mother claims that, based on the lack

of any other testimony presented by CYS regarding Mother’s bond with S.O.,

it is clear that the trial court relied heavily on Mr. Kauffman’s testimony.

      Mother cites Steele v. Shepperd, 192 A.2d 397 (Pa. 1963), for the

proposition that, where a witness possesses neither the experience nor

education in the subject matter under investigation, he is incompetent to

testify as an expert.    Mother also cites Childers v. Power Line Equip.

Rentals, 681 A.2d 201 (Pa. Super. 1996), for the proposition that an expert

opinion based on mere possibilities is not competent evidence.          Mother’s

Brief at 38.

      In Rittenhouse v. Hanks, 777 A.2d 1113 (Pa. Super. 2001), a panel

of this Court stated as follows:

             The standard for qualifying an expert witness is liberal; if
      the witness has any reasonable pretension to specialized
      knowledge on a subject, he may testify[,] and the weight to be
      given to the testimony is for the trier of fact. Miller v. Brass
      Rail Tavern, 664 A.2d 525 (Pa. 1995).              Moreover, the
      qualification of an expert witness rests within the sound
      discretion of the trial judge, and, the decision of the trial judge
      should be upheld.

                                    - 21 -
J-S49031-15



Rittenhouse, 777 A.2d at 1116, see also Pa.R.E. 702-705.

     Mr. Kauffman testified that he had a master’s degree in counseling

psychology, and was employed by Family Resource and Counseling Centers,

where he had been counseling S.O. for almost one year. N.T., 2/4/15, at

10-11.     We observe that Mother’s counsel challenged Mr. Kauffman's

qualifications at the hearing, and he was permitted to question Mr. Kauffman

about his background. Mr. Kauffman testified that he had been working with

children for 15 years, mainly in the area of trauma, and had testified in 11

hearings, nine of them as an expert.         Id. at 16-18.    On the basis of

Rittenhouse, we find no error or abuse of the trial court’s discretion in

permitting Mr. Kauffman to testify as an expert in child therapy at the

hearing.

     Regarding the admission of evidence, our Court has instructed,

                 Evidentiary rulings are committed to the sound
           discretion of the trial court, and will not be overruled
           absent an abuse of discretion or error of law. In order to
           find that the trial court’s evidentiary rulings constituted
           reversible error, such rulings must not only have been
           erroneous but must also have been harmful to the
           complaining party. Appellant must therefore show error in
           the evidentiary ruling and resulting prejudice, thus
           constituting an abuse of discretion by the [trial] court.

Whitaker v. Frankford Hospital, 984 A.2d 512, 522 (Pa. Super. 2009)

(internal citations and quotation marks omitted).

     Here, the trial court explained that it allowed Mr. Kauffman to testify

as to his opinion on whether S.O. “would suffer any negative emotional

                                    - 22 -
J-S49031-15


impact if [the] parental rights [of Mother] were terminated.”     Trial Court

Opinion, 5/7/15, at 9. The court allowed the testimony over the objection of

Mother’s counsel, because it found the opinion helpful to its analysis of

S.O.’s needs and welfare. Id. On the basis of Whitaker, we find no error

or abuse of discretion in the trial court’s allowing Mr. Kauffman to offer his

expert opinion on whether S.O. would suffer any negative impact if Mother’s

parental rights were terminated. In fact, the trial court could consider Mr.

Kauffman’s testimony on the harm that S.O. would suffer from the

termination of Mother’s parental rights without his being an expert. See In

re Z.P., 994 A.2d at 1121; In re K.Z.S., 946 A.2d at 764.

      In her related fifth and sixth issues, Mother contends that the trial

court abused its discretion and erred as a matter of law in admitting, and

considering as part of its termination decision, the reports prepared by the

CASA, and the CASA’s recommendation to terminate Mother’s parental

rights, over the objection of Mother’s counsel.     Mother’s Brief at 40-42.

Mother relies on Commonwealth v. McLean, 564 A.2d 216 (Pa. Super.

1989), for the proposition that a lay witness may not testify with regard to a

legal conclusion. Mother’s Brief at 41.

      The trial court allowed the CASA to testify, over the objection of

Mother’s counsel that she was not an expert. N.T., 2/4/15, and 3/3/15, at

65. The CASA testified that the Children were happy in the F.’s home. Id.

at 65. The CASA stated that, given the Children’s ages and the length of


                                  - 23 -
J-S49031-15


time they had been in the placement, she recommended termination of

Mother’s parental rights and a goal change to adoption, so that the F.’s could

adopt them, and provide them permanency.             Id. at 66.      The CASA

considered that Mother would not be able to parent the Children for at least

another year. Id. The CASA also recommended that with the goal change

to adoption, all visitation between Mother and the Children cease because of

further anxiety to S.O. from interaction with Mother, and the lack of any

bond between T.A. and Mother based on his young age. Id. at 66-67.

      In its opinion, the trial court stated that, although the court admitted

the reports of the CASA into evidence, the court did not consider the reports

in rendering its decision. Further, the trial court stated that, “[a]s with [Mr.

Kaufmann,] the play therapist, [the court] allowed the CASA volunteer to

testify as to her recommendation to assist [the court] in assessing the needs

and welfare analysis for the [C]hildren.” Trial Court Opinion, 5/7/15, at 9.

We find that Mother failed to demonstrate how the trial court’s admission of

the CASA’s reports, which it did not consider, harmed her. See Whitaker,
19 A.3d at 1109. Moreover, we find that Mother failed to show how the trial

court’s admission of the CASA’s recommendation as to permanency for the

Children was an error of law or an abuse of discretion. Id. The CASA could

offer testimony on the bond between the Children and Mother, and the F.’s,

and whether the termination of Mother’s parental rights would negatively




                                   - 24 -
J-S49031-15


affect them without being qualified as an expert. In re Z.P., 994 A.2d at

1121.

        In her final issue, Mother argues that the trial court abused its

discretion and erred as a matter of law in denying further visits between

Mother and the Children pending appellate review of the trial court’s orders

terminating Mother’s parental rights.

        The trial court explained its decision as follows.

        Mother’s final allegation of error involves our refusal to continue
        visitation pending the appeal in this matter. As noted above[,]
        Mother has had only two contacts with S.O. in 17 months since
        she was incarcerated. Because of the effect those contacts had
        on the child, we halted further contacts until the prospect of
        seeing her [m]other no longer posed a grave risk of emotional
        harm for the child. The testimony of the play therapist [Mr.
        Kauffman] made it clear that such a grave risk still exists. In
        order to visit with T.A. in person[,] the child would have to
        endure a six[-]hour care ride to get to the prison at Cambridge
        Spring[s], and another six[-]hour car ride to return home. In all
        fairness, Mother has agreed to have any visitation by means of
        [S]kype or other virtual media. However, because of her prison
        transfers and the prison regulations, Mother has not had any
        contact with T.A. since September of last year. In view of our
        decision to terminate the parental rights, we did not feel that it
        would benefit the child to reinstate visitation either in person or
        through virtual means.

Trial Court Opinion, 5/7/15, at 10 (internal footnote omitted).

        Mother   complains    that   CYS   has   not   offered   or   provided   any

reunification therapy between her and S.O. to alleviate the alleged “grave

risk” to S.O. that Mr. Kauffman testified would exist from contact between

Mother and S.O.      Mother asserts that Mr. Kauffman’s testimony regarding

potential harm to S.O. based on visitation with Mother was based on his

                                      - 25 -
J-S49031-15


unsubstantiated guess. Mother also asserts that the record does not support

a conclusion that any harm could come to T.A. from continued virtual

visitation and written correspondence with Mother during the pending

appeal.

          Mother fails to provide any in support for her contention that the trial

court erred or abused its discretion in denying visitation. Mother is simply

rehashing her arguments concerning reasonable efforts and the propriety of

the testimony of Mr. Kauffman and the CASA. “[A]rguments which are not

appropriately     developed    are   waived.     Arguments    not   appropriately

developed include those where the party has failed to cite any authority in

support of a contention.”     Lackner v. Glossner, 892 A.2d 21, 29-30 (Pa.

Super. 2006) (internal citations omitted).       See also Chapman-Rolle v.

Rolle, 893 A.2d 770, 774 (Pa. Super. 2006) (“It is well settled that a failure

to argue and cite to any authority supporting an argument constitutes a

waiver of issues on appeal”). We, therefore, find that Mother has waived her

argument concerning the visitation order.

      Accordingly, we affirm the decrees and orders of the trial court

involuntarily terminating Mother’s parental rights to S.O. and T.A., and

providing that CYS shall not provide visitation between Mother and the

Children.

      Decrees and orders affirmed.




                                     - 26 -
J-S49031-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/28/2015




                          - 27 -